Citation Nr: 1438708	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2013 rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The September 2008 rating decision denied entitlement to service connection for hypertension.  In a December 2012 decision, the Board, in relevant part, denied service connection for hypertension.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court), which led to a June 2013 Joint Motion for Partial Remand remanding the issue of service of connection for hypertension to the Board.

The August 2013 rating decision continued an initial evaluation of 30 percent for the Veteran's service-connected generalized anxiety disorder.  The Veteran filed a timely Notice of Disagreement (NOD) in April 2014.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the April 2014 NOD.  

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The record indicates that the Veteran has raised the issue of his unemployability, most recently in an April 2014 letter from his representative.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.



The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claims must be remanded for further evidentiary development.

Pursuant to the December 2012 Joint Motion for Partial Remand, the Board finds that a new medical opinion regarding the etiology of the Veteran's currently diagnosed hypertension is necessary.  Specifically, the opinion should address the Veteran's contention that his hypertension is related to his service-connected generalized anxiety disorder.

In addition, the Board notes the Veteran's contention that his hypertension is related to his exposure to herbicides.  The Board notes that hypertension is not a disease listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's hypertension is etiologically related to his in-service herbicide exposure, which the Board concedes due to his service in the Republic of Vietnam, is warranted.

As previously discussed, a SOC was not issued with respect to the Veteran's claim for an initial evaluation in excess of 30 percent for his service-connected generalized anxiety disorder.  The Veteran did submit an appropriate notice of disagreement (NOD) after the August 2013 rating decision continuing a 30 percent evaluation.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  




The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran should be sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  

Finally, in an April 2014 letter, the Veteran's attorney indicated that they were not in receipt of several pieces of evidence, to include a January 2013 VA addendum report and March 2013 addendum response.  On remand, the AOJ must ensure that the Veteran and his attorney receive all evidence requested. 

Accordingly, the case is REMANDED for the following actions:

1.  Send notice to the Veteran pursuant to his service connection claim for hypertension secondary to generalized anxiety disorder and secondary to herbicide exposure.  Request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Send the Veteran a 38 C.F.R. § 3.159(b) compliant duty-to-assist letter on the issue of entitlement to a TDIU.

3.  Ensure that the Veteran is provided with the evidence mentioned in his April 9, 2014 letter, specifically the VA Addendum opinion dated January 2, 2013, and the Addendum Response dated March 20, 2013.


4.  Issue a Statement of the Case (SOC) referable to the Veteran's claim for initial rating in excess of 30 percent for service-connected generalized anxiety disorder.  Only 
if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

5.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for hypertension.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.  

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by, or is aggravated by the Veteran's service-connected generalized anxiety disorder.  

If the service-connected generalized anxiety disorder aggravates (i.e., permanently worsens) hypertension, the examiner should identify the 

percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

6.  Send the Claims file to an examiner of appropriate knowledge and expertise to render a TDIU opinion.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.  



The examiner should address the impact of the Veteran's generalized anxiety disorder on his daily activities and employment.  

In addition, in a separate opinion the examiner should address the combined impact of the Veteran's generalized anxiety disorder and his hypertension on his daily activities and employment.  

7.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



